COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


BILLY B. HARMAN
                                                 MEMORANDUM OPINION *
v.   Record No. 1832-98-3                            PER CURIAM
                                                  JANUARY 19, 1999
B & P CONSTRUCTION AND
 HARTFORD INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Ginger Jonas Largen; Morefield, Kendrick,
           Hess & Largen, on brief), for appellant.
           (Michael F. Blair; Penn, Stuart & Eskridge,
           on brief), for appellees.



     Billy B. Harman ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that

B & P Construction and its insurer (hereinafter referred to as

"employer") proved that claimant was capable of performing his

pre-injury work.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.         See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "[I]t

is fundamental that a finding of fact made by the Commission is

conclusive and binding upon this court on review.      A question

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
raised by conflicting medical opinion is a question of fact."

Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533

(1986).

     In granting employer's application, the commission accepted

the opinions of Drs. Jim Brasfield and John Jane, treating

neurosurgeons, who opined that claimant was capable of returning

to his regular employment.   The commission also accepted the

opinion of Dr. Paul Kelley, who evaluated claimant and determined

that claimant's psychological problems did not prevent him from

engaging in his regular employment.
     In so ruling, the commission rejected the contrary opinions

of Drs. Calvin Johnson, Barry Friedman, and Neil Dubner.    The

commission articulated legitimate reasons for giving more weight

to the opinions of Drs. Brasfield, Jane, and Kelly.    Those

opinions provide credible evidence to support the commission's

findings, which are binding upon us on appeal.     See James v.

Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487,

488 (1989).   "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."     Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                               - 2 -